Citation Nr: 0119168	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  97-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1992 to July 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1996 RO decision which denied the veteran's 
claim for service connection for a gastrointestinal disorder 
(including gastroenteritis syndrome).


REMAND

After a review of the record, the Board finds that there is a 
further duty to assist the veteran in developing evidence on 
his claim for service connection for a gastrointestinal (GI) 
disorder.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

The veteran served on active duty in the Marines from 
November 1992 to July 1995.  His service medical records 
include a February 1995 clinical record (history and physical 
examination) from the Naval Hospital at Camp Lejeune.  
Accoding to this record, the veteran recently was evaluated 
at the Cherry Point medical facility for symptoms of nausea, 
vomiting, malaise, chills, body aches, acute diarrhea, and 
hematochezia; he was found to be hemodynamically stable but 
with guaiac positive stool.  Due to lack of adequate 
resources at the Cherry Point facility, it was decided to 
transfer him to Camp Lejeune for further evaluation and 
admission to rule out upper GI bleeding.  His risk factors 
for upper GI bleeding included non-steroidal anti-
inflammatory drug use and a long history of alcohol use.  
According to the February 1995 clinical record (history and 
physical examination) from the Naval Hospital at Camp 
Lejeune, the impression was acute onset of gastroenteritis 
syndrome; it was noted the veteran had a nasogastric (NG) 
tube placed in the emergency room; and he was to be admitted 
to the hospital for further evaluation.  

The veteran's claim folder contains no further service 
medical records of treatment for a GI condition, including 
records of the planned hospital admisson to the Naval 
Hospital at Camp Lejeune, after the February 1995 history and 
physical examination.  The veteran's service separation 
document, DD Form 214, notes he was discharged from service 
in July 1995 for physical disability with severance pay (the 
nature of the disability involved is not indicated), but the 
claims file contains no related service medical and physical 
evaluation boards.  The circumstances suggest that the 
service medical records in the claims folder are incomplete.  
This may be due to the fact that the RO obtained service 
medical records from the VA's Service Medical Records Center 
soon after the veteran's service, before all records were 
assembled at that center.  In any event, in light of the VA's 
duty to assist the veteran, the RO should obtain any 
additional service medical records.

In January 1996, the veteran was given a VA examination.  The 
examiner noted the veteran had a history of a GI bleed during 
service in February 1995.  The veteran stated that he had 
occasional symptoms of dyspepsia in his midepigastrium at 
night.  The VA examination including normal clinical findings 
of the abdomen.  The examiner's diagnosis was that the 
veteran had a poorly documented history of GI bleed, with no 
evidence of ongoing ulcer disease.

The January 1996 VA examiner did not have the benefit of 
reviewing complete service medical records and the post-
service medical records.  The Board agrees with the veteran's 
service representative, that another VA examination is 
warranted as part of the duty to assist.

Post-service medical records include an April 1997 statement 
from Henry L. Thomas, M.D.  Dr. Thomas noted he treated the 
veteran in May 1996 for a recurring GI bleed which was first 
diagnosed in service, and Dr. Thomas related that he 
prescribed medication and diet for the condition.  No 
diagnosis was provided.  Clinical records dated in 1997 and 
1998 show the veteran received periodic treatment for GI 
symptoms from Jayraj C. Shah, M.D.  The records show 
treatment with medication, although no clear diagnosis is 
provided.  In a July 1999 statement, Dr. Shah noted the 
history, said the veteran had not been able to afford to go 
through a GI work-up "to document his ulcers," and opined the 
problem was chronic and started in service.

The RO asked the veteran to submit actual clinical records 
(or release forms so that the RO could obtain the records) 
from Dr. Thomas and Dr. Shah, but the veteran did not 
respond.  Under the circumstances of this case, the RO should 
make another effort to obtain the records.  The veteran 
should understand, however, that the duty to assist is not a 
one way street, and he has an obligation to cooperate in 
obtaining records.  Wood v. Derwinski, 1 Vet.App. 190 (1991).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact the service 
department and obtain all additional 
service medical records (e.g., records of 
the February 1995 admission to the Naval 
Hospital at Camp Lejeune, any separation 
examination and/or medical and physical 
evaluation boards preceding the veteran's 
July 1995 service discharge).

2.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of post-service treatment for a 
GI disorder.  The RO should then obtain 
copies of the related medical records 
which are not already on file.  This 
includes actual clinical records of Dr. 
Thomas, and any additional clinical 
records of Dr. Shah.

3.  Thereafter, the veteran should 
undergo a VA GI examination to determine 
the nature and etiology of any GI 
disorder.  The claims folder should be 
provided to and reviewed by the examiner, 
and the examination report should note 
that such has been accomplished.  All 
indicated tests should be performed.  The 
doctor should diagnose all current GI 
disorders.  Based on examination 
findings, a review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the etiology of all 
current GI conditions, including whether 
they are related to the problems shown 
during service.

4.  The RO should then review the claim 
for service connection for a GI disorder.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



